DETAILED ACTION
Notice to Applicant
In the amendment dated 12/15/2021, the following has occurred: Claims 1, 6-13, 15, and 17-22 have been amended; Claim 5 has been canceled.
Claims 1-4 and 6-22 are pending and are examined herein.

Allowable Subject Matter
Claims 1-4 and 6-22 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include the subject matter of claim 5, previously indicated allowable if rewritten into independent form. Multi-battery assemblies and containers were known generally. Previously cited Takahashi (US 2013/0260213), for example, teaches a bank of batteries on shelves connected by flexible connections. While using wires for connections might have been obvious based on the cited prior art of record, having self-supporting cables connected to the movable banks “so as to remain constantly above the movable bank and the adjacent bank” would not have been obvious based on the prior art of record because battery banks like those disclosed in Takahashi are not really designed so as to specifically move the banks often—the movement is rather kind of incidental to the determined structure of the bank itself. Having self-supporting connections then, in order to avoid entanglement and the like, is not something contemplated or suggested by the art. The rest of the claims are dependent on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723